NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3106
                                       __________

                             LISA A. SMITH-GOODMAN,
                                                  Appellant

                                             v.

                     TURNING POINTS FOR CHILDREN CUA9;
                             CITY OF PHILADELPHIA;
                   STEPHANIE ENGLISH, (OFFICIAL CAPACITY);
                    KATLIN SULLIVAN, (OFFICIAL CAPACITY)
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 18-cv-03675)
                       District Judge: Honorable Juan R. Sánchez
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 11, 2020
                 Before: KRAUSE, MATEY and ROTH, Circuit Judges

                               (Opinion filed July 17, 2020)
                                      ___________

                                       OPINION*
                                      ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Lisa Smith-Goodman appeals the District Court’s order dismissing her Second

Amended Complaint. For the reasons below, we will affirm the District Court’s

judgment.

       The procedural history of this case and the details of Smith-Goodman’s claims are

well-known to the parties, set forth in the District Court’s memorandum, and need not be

discussed at length. Briefly, in her Second Amended Complaint, Smith-Goodman

challenged state court proceedings in which the Court of Common Pleas of Philadelphia

County terminated her guardianship of a child who is not her biological daughter. She

argued that the City of Philadelphia’s policy of reuniting children with their biological

parents denied her due process. Appellees filed motions to dismiss which the District

Court granted. Smith-Goodman filed a timely notice of appeal, and we have jurisdiction

pursuant to 28 U.S.C. § 1291.

       In her brief, Smith-Goodman argues that she was denied due process during an

August 2018 hearing that resulted in the suspension of her guardianship of the child. She

asserts that she and her attorney were sequestered during the August 2018 hearing and

not afforded due process for the remainder of the proceedings. Smith-Goodman,

however, did not include this allegation in her Second Amended Complaint and cannot

raise it now. See Webb v. City of Philadelphia, 562 F.3d 256, 263 (3d Cir. 2009) (failure

to raise issue results in waiver); United States v. Anthony Dell’Aquilla, Enters. and

                                             2
Subsidiaries, 150 F.3d 329, 335 (3d Cir. 1998) (“[A]bsent exceptional circumstances, an

issue not raised in district court will not be heard on appeal.”). We note that Smith-

Goodman was represented by an attorney during that hearing and did not appeal the order

suspending her guardianship.

       Smith-Goodman also argues in her brief that she was denied due process on

February 12, 2019, when the state court held an ex parte hearing and ordered her to have

no contact with the child. This allegation, however, was also not included in the Second

Amended Complaint filed months before the hearing occurred. For the same reasons as

those described above, we decline to review this allegation.1

       Smith-Goodman argues that at oral argument in the District Court, Appellees

committed fraud on the District Court when they referred to her as a foster parent. She

claims she was not a foster parent because she shared physical and legal custody of the

child; thus, she argues, she was entitled to due process. However, Smith-Goodman does

not claim that she was prevented from presenting her arguments to the District Court in

support of her contention. Nor does she explain how the description of her status affected


1
  Smith-Goodman submitted a copy of a Superior Court opinion affirming the Juvenile
Division denial of her motion to vacate the no-contact order. According to the Superior
Court, Smith-Goodman was present for part of the February 2019 hearing and the no-
contact order was requested in her presence. After her motion to hold the child’s mother
in contempt was denied, the court granted a request to have Smith-Goodman and her
attorney leave the courtroom. Neither Smith-Goodman nor her attorney objected. The
Superior Court concluded that she waived her claim that the juvenile court violated her
due process rights.

                                             3
the District Court’s decision. The District Court assumed for the sake of argument that

Smith-Goodman did have a protected interest in custody of the child and concluded that

she had not been denied due process.

       Finally, Smith-Goodman asks us to review the entire record and decide if her right

to due process was violated. However, we do not consider undeveloped arguments or

those not properly raised and discussed in a brief. See Doeblers’ Pa. Hybrids, Inc. v.

Doebler, 442 F.3d 812, 821 n.10 (3d Cir. 2006) (noting that “passing and conclusory

statements do not preserve an issue for appeal”); DeSilva v. DiLeonardi, 181 F.3d 865,

867 (7th Cir. 1999) (“A brief must make all arguments accessible to the judges, rather

than ask them to play archaeologist with the record.”)

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s judgment. The Appellees’ motions to stay appeal and the

briefing schedule pending state court proceedings are denied.




                                             4